 


 HR 1725 ENR: To direct the Secretary of Veterans Affairs to submit certain reports relating to medical evidence submitted in support of claims for benefits under the laws administered by the Secretary.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen
H. R. 1725 
 
AN ACT
To direct the Secretary of Veterans Affairs to submit certain reports relating to medical evidence submitted in support of claims for benefits under the laws administered by the Secretary.
 

1.Report on progress of Department of Veterans Affairs Acceptable Clinical Evidence initiative
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the progress of the Acceptable Clinical Evidence initiative of the Department of Veterans Affairs in reducing the necessity for in-person disability examinations and other efforts to comply with the provisions of section 5125 of title 38, United States Code. (b)Contents of reportThe report required by subsection (a) shall include the following:
(1)The number of claims eligible for the Acceptable Clinical Evidence initiative during the period beginning on the date of the commencement of the initiative and ending on the date of the submittal of the report, disaggregated by fiscal year. (2)The total number of claims eligible for the Acceptable Clinical Evidence initiative that required a medical examiner of the Department to supplement the evidence with information obtained during a telephone interview with a claimant.
(3)Information on any other initiatives or efforts of the Department to further encourage the use of private medical evidence and reliance upon reports of a medical examination administered by a private physician if the report is sufficiently complete to be adequate for the purposes of adjudicating a claim. (4)The anticipated impact on the timeline and accuracy of a decision on a claim for benefits under chapter 11 or 15 of title 38, United States Code, if the Secretary were prohibited from requesting a medical examination in the case of a claim in support of which a claimant submits medical evidence and a medical opinion provided by a private physician that is competent, credible, probative, and otherwise adequate for the purpose of making a decision on that claim.
(5)Recommendations on how the Department can measure, track, and prevent the ordering of unnecessary medical examinations when the provision by a claimant of a medical examination administered by a private physician in support of a claim for benefits under chapter 11 or 15 of title 38, United States Code, is adequate for the purpose of making a decision on that claim. 2.Annual report on submittal of private medical evidence in support of claims for Department of Veterans Affairs benefitsNot later than March 1 of fiscal years 2018 through 2024, the Secretary of Veterans Affairs shall submit to Congress a report that includes, for the calendar year preceding the year in which the report is submitted, the following for each regional office of the Department of Veterans Affairs:
(1)The number of times a veteran who submitted private medical evidence in support of a claim for compensation or pension under the laws administered by the Secretary was scheduled for an examination performed by Department personnel because the private medical evidence submitted was determined to be unacceptable. (2)The most common reasons why private medical evidence submitted in support of claims for benefits under the laws administered by the Secretary was determined to be unacceptable.
(3)The types of disabilities for which claims for benefits under the laws administered by the Secretary were mostly commonly denied when private medical evidence was submitted.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 